Citation Nr: 1428157	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  07-04 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.  

2.  Entitlement to service connection for bilateral shin splints.  

3.  Entitlement to service connection for a generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2002 to January 2003 and February 2003 to April 2004.  The Veteran also served in the National Guard.  

These matters initially came to the Board of a Veterans' Appeals (Board) from a September 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran appeared at a travel board hearing in February 2011 before the undersigned.  A transcript of the hearing is associated with the claims file. 

This case was previously before the Board in January 2011 and October 2013.  The directives of the October 2013 remand will be discussed in the Remand section.  

This case is contained in an electronic claims file on the Veterans Benefits Management System.  Additional relevant records are located in Virtual VA.  

The issues of entitlement to service connection for bilateral shin splints and a generalized anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ear hearing loss disability is not related to in-service noise exposure.
 

CONCLUSION OF LAW

The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2004, October 2004, June 2005 and March 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran several VA examinations and addendums, most recently in February 2014.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order for the issues of right ear hearing loss.  

Merits of the Claim

The Veteran claims entitlement to service connection a right ear hearing loss.  Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to prove service connection, the record must contain competent evidence of: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system, including sensorineural hearing loss.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Service connection may be presumed if the sensorineural hearing loss is shown to a compensable degree within 1 year of separation from service.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's most recent VA audiological examination was in December 2011.  At this examination, the examiner did not find any frequency which measured above 15 decibels.  Although the examiner hearing as normal in the right ear, he also found that speech recognition in the Veteran's right ear was 92 percent.  Based on this speech discrimination score, the Veteran has met the requirement for showing current right ear hearing loss disability.  38 C.F.R. § 3.385.  There are also findings consistent with normal right ear hearing during the pendency of the claim.  The Court has held, however, that the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As there has been an examination finding showing right ear hearing loss disability during the pendency of the claim, the Veteran has met the current disability requirement.

In a January 2014 addendum opinion, the examiner stated that despite the 92 percent score, the Veteran's right ear hearing loss was still less likely than not related to military noise exposure.  The examiner based this conclusion on an August 2011 examination which found a score of 96 percent in the right ear, 7 years after separation from active service.  The examiner noted in the December 2011 examination that hearing tests performed at VA outpatient treatment centers in March and May 2004 also showed hearing within normal limits.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

At the February 2011 hearing, the Veteran testified to her working with loud trucks in service and her difficulty communicating, but acknowledged that her hearing tests did not show a disability for VA purposes.  The Veteran's statements that she worked with loud trucks are credible and consistent with her Military Occupational Specialty of water treatment specialist.  Therefore the remaining question is whether her current right ear hearing loss disability is related to her in-service noise exposure.

There are only two opinions on this question.  The first is that of the VA examiner in the February 2014 addendum, indicating a lack of nexus between current hearing loss disability and service.  For the reasons indicated above, this opinion is entitled to substantial probative weight.  The other is that of the Veteran, who expressed her opinion that her current hearing loss was related to service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the etiology of her right ear hearing loss disability is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d 1372, 1377, n. 4 (Fed.Cir.2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran's testimony on this question is therefore not competent.  To the extent that it is competent, the Board finds the reasoned opinion of the trained health care professional who prepared the February 2014 addendum after review of the record to be of greater probative weight than the Veteran's more general lay assertions.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for right ear hearing loss disability.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

 
ORDER

Entitlement to service connection for a right ear hearing disability is denied.  


REMAND

While the Board appreciates the efforts of the AOJ, a remand of the claims for service connection for shin splints and a generalized anxiety disorder is required to ensure compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

The Board's October 2013 remand included instructions to specifically discuss the
November 2002 in service bone scan indicating shin splints and the post service June 2004 VA treatment note indicating probable shin splints.  Instead the November 2013 examiner discussed a September 2002 bone scan, without making any reference to a November 2002 examination.  The examiner also discussed examinations from March 2003, June 2006 and September 2004, but none from June 2004.    The examiner focused on the negative X-rays but there was positive X-ray findings as well, and those positive X-rays, with evidence of the disability for which the Veteran is claiming service connection, should be specifically addressed. 

The October 2013 remand also included instructions for the examiner to specifically address the Veteran's March 2004 separation report of medical history, where she reported symptoms of depression/excessive worry, nervous trouble and trouble sleeping.  In his February 2014 addendum opinion, the examiner stated that the Veteran's anxiety at her March 2004 examination was situational in nature.  On remand, these reported symptoms should each be discussed.  

The remand also had instructions for the examiner to opine whether any current psychiatric disorder other than PTSD is related to the Veteran's claimed in service event of witnessing the death of a child while on convoy.  Instead, the examiner simply stated that the Veteran's anxiety was not related to her service.  While the examiner did note the incident in his description of the Veteran's service, the Board as a new opinion is being sought for the above reasons, the Board will request that the examiner discuss this incident specifically in the rationale.  

The Veteran has previously sought VA outpatient care.  On remand, updated records should be obtained from VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all relevant updated VA treatment records.  All records obtained should be associated with the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  After number 1 has been completed, the electronic claims file should be returned to the November 2013 examiner for an addendum opinion.  The examiner should review the file and note such review.  He should note and specifically discuss the November 2002 in service bone scan indicating shin splints and the post service June 2004 VA treatment note indicating probable shin splints.  Then he should render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's shin splints are related to her active service.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the examiner is unable to provide the requested information, the claims file should be sent to another VA examiner who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

3.  After number 1 has been completed, the electronic claims file should be returned to the February 2014 examiner for an addendum opinion.  The examiner should review the file and note such review.  He should specifically address each of the Veteran's reports of symptoms of depression/excessive worry, nervous trouble and trouble sleeping in her March 2004 separation report of medical history.   

The examiner should also note and specifically address whether the Veteran's anxiety is related to her claimed in-service stressor of witnessing the death of a child while on convoy.  

Then, the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's anxiety is related to her active service.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the examiner is unable to provide the requested information, the claims file should be sent to another VA examiner who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


